DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-13 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 11.354373. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

17/661502
11,354,373
1. A method for querying a data source based on temporal granularity, comprising:

determining a target dataset from among a plurality of preexisting datasets based on a request including a query for execution and a temporal granularity;

querying the target dataset based on the request; and

generating an output based on a query result received in response to querying the target dataset, 
wherein each of the plurality of preexisting datasets is based on at least one temporal data requirement,

wherein the plurality of datasets is generated based on a data model, the data model including a data structure and representing a set of data larger in size than at least one of the plurality of datasets, wherein at least one dataset of the plurality of datasets has a size that is different from respective sizes of other datasets of the plurality of datasets.
1. A method for displaying data using temporal granularities, comprising: 

determining at least one first dataset of a plurality of preexisting datasets based on at least one temporal data requirement, 

wherein the plurality of datasets is generated based on a data model, the data model including a data structure and representing a set of data larger in size than at least one of the plurality of datasets, 
wherein each of the plurality of datasets is generated based further on a distinct temporal granularity of a plurality of temporal granularities, 
wherein at least one dataset of the plurality of datasets has a size that is unique amongst the plurality of datasets, 

wherein the distinct temporal granularity of each of the at least one first dataset meets at least one of the at least one temporal data requirement; 
and querying the determined at least one first dataset in order to obtain at least one query result.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by CAMMERT; Michael; et al. (US 2012/0166421), hereinafter “Cammert”.
As per Claim 1, Cammert discloses:
A method for querying a data source based on temporal granularity, comprising: determining a target dataset from among a plurality of preexisting datasets based on a request including a query for execution and a temporal granularity; (Par [0014], “… parameters of a query may be adapted dynamically, e.g., without the need to redeploy it. Adaptable parameters may in certain example instances be determined automatically from the original query” and Par [0037-38], “Other examples of parameters modifiable at runtime include window sizes (e.g., time intervals, counts, etc., in accordance with the example extension specified above), temporal granularity (e.g., consider value changes only with respect to a temporal resolution of X seconds/minutes/hours/etc.; consider value changes only with respect to a temporal resolution of X “ and “System-wide preferences may indicate that temporal window sizes should never exceed 24 hours, count based windows should never exceed 10,000 elements, etc. Inherent knowledge may include factors such as negative time entries being inadmissible, hours worked per day being within an acceptable sub-range of the 24 hour maximum period, etc.”) querying the target dataset based on the request; and que generating an output based on a query result received in response to querying the target dataset, wherein each of the plurality of preexisting datasets is based on at least one temporal data requirement, (Par [0038], “System-wide preferences may indicate that temporal window sizes should never exceed 24 hours, count based windows should never exceed 10,000 elements, etc. Inherent knowledge may include factors such as negative time entries being inadmissible, hours worked per day being within an acceptable sub-range of the 24 hour maximum period, etc.”).
wherein the plurality of datasets is generated based on a data model, (Par [0064], the assignment of weights and/or costs to a particular model, etc.”) the data model including a data structure and representing a set of data larger in size than at least one of the plurality of datasets, (Par [0064], “This selection may be based in part on heuristics, the assignment of weights and/or costs to a particular model, etc.”) wherein at least one dataset of the plurality of datasets has a size that is different from respective sizes of other datasets of the plurality of datasets. (Par [0080], “adapting or changing the windowsize and maximum age parameters, respectively, e.g., based on the decisions made using the FIG. 6…”).

As per Claim 2, the rejection of claim 1 is incorporated and Cammert further discloses: wherein the target dataset is a first target dataset, further comprising: determining a plurality of target datasets including the first target dataset, wherein each target dataset is determined based on the request and a respective temporal data requirement. (Par [0037], “…temporal granularity (e.g., consider value changes only with respect to a temporal resolution of X seconds/minutes/hours/etc.; consider value changes only with respect to a temporal resolution of X seconds/minutes/hours/etc. for data set Y, every M seconds/minutes/hours/etc. for data set N, etc.), diversity of grouping, join selectivity (e.g., for band joins), detail grade of projections, size of history for user interface elements, etc.”).

As per Claim 3, the rejection of claim 2 is incorporated and Cammert further discloses: further comprising: generating the output based on a plurality of query results, each query result corresponding to a target dataset of the plurality of target datasets. (Par [0060], “As an example result, the quality of the results for queries flagged as being of potential interest may be enhanced by increasing their granularity or temporal window size, elevating the priority of any processes associated therewith, etc. In certain example embodiments, a user may be automatically prompted to confirm whether such modifications should be made based on an automatic detection and supposition regarding the relative importance of queries.” And par [0063], See Figures 1 and 8).

As per Claim 4, the rejection of claim 2 is incorporated and Cammert further discloses: further comprising: generating an aggregated dataset based on a subset of the plurality of target datasets; and querying the aggregated dataset based on the request. (Par [0013]. “In certain example embodiments, the results of the queries are presented in a graphical user interface (GUI) manipulable by a user, where such manipulations may (1) provide an indication as to whether and which parameters may be of interest, (2) enable query customization based on such parameters, and/or (3) affect the execution of the queries” and see Figure 8).

As per Claim 5, the rejection of claim 4 is incorporated and Cammert further discloses: wherein the aggregated dataset is generated further based on a weight assigned to each target dataset of the subset of the plurality of target datasets. (Par [0064], “This selection may be based in part on heuristics, the assignment of weights and/or costs to a particular model, etc.”).

As per Claim 6, the rejection of claim 5 is incorporated and Cammert further discloses: wherein the weight assigned to each target dataset is based on a temporal requirement of an associated target dataset. (Par [0037-38], “Other examples of parameters modifiable at runtime include window sizes (e.g., time intervals, counts, etc., in accordance with the example extension specified above), temporal granularity (e.g., consider value changes only with respect to a temporal resolution of X seconds/minutes/hours/et…” and par [0068]).

As per Claims 7-13, being the system and non-transitory medium and system claims corresponding to the method claims 1-6 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-6 and further Cammert discloses: (Par [0087].
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Liu et al. (US 20130117272) relates to AUTOMATICALLY CREATING A HIERARCHICAL STORYLINE FROM MOBILE DEVICE DATA. 
	Slifer (2014/0258269), relates to GEOSPATIAL AND TEMPORAL DATA SYSTEM
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 3, 2022